Judgment, Supreme Court, New York County (Jane Solomon, J.), entered March 12, 1993, which, after inquest, awarded plaintiff $6,500 for property damage against Hashmat Management, unanimously affirmed, without costs.
*361Contrary to plaintiff’s contention, the inquest court did not err by awarding damages only against Hashmat Management after plaintiff admitted that Hashmat was the only party served in this action. The record on appeal contains no support for plaintiff’s appellate argument that Sasson Realty was also duly served. Nor is there merit to plaintiff’s claim that the judgment should also be entered against Nasir Sasouness, despite the fact that he was never named in the initial papers and was never served therewith, merely because he is an officer of both Hashmat Management and Sasson Realty.
Nor do we find merit to plaintiff’s contention that the Clerk of the Supreme Court failed to adequately compensate him for the expenses associated with bringing this action, as he offers no proof that his actual expenses exceeded those awarded by statute (see, CPLR 8201).
Plaintiff’s argument that this Court should increase his award to compensate him for personal injuries and loss or impairment of earnings, and other contentions have been considered and found to be without merit. Concur—Carro, J. P., Rosenberger, Kupferman, Nardelli and Tom, JJ.